       Case 2:20-cr-00077-WBS Document 76 Filed 07/07/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    TIMOTHY MACKEY
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                  ) Case No. 2:20-cr-00077-WBS
10                                              )
                     Plaintiff,                 ) STIPULATION AND ORDER TO CONTINUE
11                                              ) STATUS CONFERENCE
            vs.                                 )
12                                              ) Date: July 13, 2020
     TIMOTHY MACKEY,                            ) Time: 9:00 a.m.
13                                              ) Judge: William B. Shubb.
                     Defendant.                 )
14                                              )
                                                )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney Mira Chernick, attorney for Plaintiff, and
18   Federal Defender Heather E. Williams, through Assistant Federal Defender Mia Crager, attorney
19   for Timothy Mackey, that the status conference currently scheduled for July 13, 2020, be

20   continued to September 21, 2020 at 9:00 a.m.
            Defense counsel is reviewing discovery with her client and discussing possible
21
     resolutions. Counsel is also conducting an investigation and is making further discovery
22
     requests. Counsel anticipates that every aspect of her representation of Mr. Mackey will be
23   slowed down because of the present public health crisis (see General Orders 611 and 612).
24   Counsel for defendant believes that failure to grant the above-requested continuance would deny
25   counsel the reasonable time necessary for effective preparation, taking into account the exercise

26   of due diligence.
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27
     excluded as of this order’s date through and including September 21, 2020; pursuant to 18
28
     Stipulation and Order to Continue Status       -1-
     Conference
       Case 2:20-cr-00077-WBS Document 76 Filed 07/07/20 Page 2 of 3


     U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
1
     Code T4 based upon continuity of counsel and defense preparation.
2
3            Counsel and the defendant also agree that the ends of justice served by the Court granting

4    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
                                                   Respectfully submitted,
5
6    Dated: July 6, 2020                           HEATHER E. WILLIAMS
                                                   Federal Defender
7
                                                   /s/ Mia Crager
8                                                  MIA CRAGER
                                                   Assistant Federal Defender
9                                                  Attorney for Defendant
                                                   TIMOTHY MACKEY
10
     Dated: July 6, 2020
11                                                 McGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   /s/ Mira Chernick
13                                                 MIRA CHERNICK
                                                   Assistant U.S. Attorney
14                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status        -2-
     Conference
       Case 2:20-cr-00077-WBS Document 76 Filed 07/07/20 Page 3 of 3



1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    September 21, 2020, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the July 13, 2020 status conference shall be continued until September 21,
13   2020, at 9:00 a.m.
14
     Dated: July 6, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status           -3-
     Conference
